Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Final action
This is a reissue application filed on 03/18/2020 of US patent 9,920,311, Issued on Mar. 20, 2018. 
A Final office action was mailed on 01/26/2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.

	Unless specifically reiterated below, Applicants amendments have rendered moot the
grounds of rejections/objections set forth in the previous office action.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Claims
Claims 1-14 were originally present in the issued `311 patent. Claims 16-28 are added, and claims 4-5 and 14-15 have been canceled in this reissue application.
Claims 1-3, 6-13, 16-28 are currently pending in this reissue application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-3, 6-9, 12-14, and 16-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 92/02616 (the `616), Minton, Kotzia, Veronese 1996, Veronese 2008, US Patent 7,419,600 (the `600 patent), Wada, Ulbrich, and Abuchowski and further in view of WO 03/ 011211 (the `211).

The therapeutic use of L-asparaginase from E. chrysanthemi was well known in the art at the time of the invention. For example, see the `616, Minton and Kotzia. 
The `616 discloses that the asparaginase from E. chrysanthemi effective against acute lymphoblastic leukemia (ALL) and teaches that the enzyme can provide an alternative therapy for patients who has become hypersensitive to one of these enzymes (p.1). The asparaginase enzyme from Erwinia is a tetramer with four identical subunits (p. 1). The `616 disclosed the complete amino acid sequence of L-asparaginase of the E.chrysanthemi (p. 3 and Fig.1), which is 100 % identical to the SEQ ID NO: 1 of the present claims. 
Minton discloses the complete nucleotide and amino acid sequence of E. chrysanthemi NCPPB 1066 gene for chemotherapeutic enzyme L-asparaginase. The sequence alignment shows the amino acid sequence disclosed in Minton is 100 % identical to the present SEQ ID NO: 1. Similarly, 
Kotzia characterizes a new L-asparaginase derived from E. chrysanthemi 3937 and compares the amino acid sequence of the new L-asparaginase with known asparaginases E.chrysanthemi NCPPB 1066 (Seq 3), and E.chrysanthemi NCPPB 1125 (Seq 2) (Fig.1 in page 661). The amino acid sequence of the known E.chrysanthemi NCPPB 1066 is 100 % identical to the present claim amino acid sequence of SEQ ID NO: 1. Kotzia teaches that L-ASNases from E. chrysenthemi and E.coli are currently in clinical use as effective drugs in the treatment of  acute lymphoblastic leukemia (ALL), and also useful in treatment of Hodgkin’s disease, acute myelomonocytic leukemia, lymphosarcoma, reticulosarcoma (1st col.in p. 658).  
The teachings of the `616, Minton and Kotzia do not teach the PEGylated asparaginase from E. chrysanthemi. However, the techniques for conjugating asparaginase to PEG (PEGylation) were known prior to the invention. Veronese (1996) discloses pharmacokinetic, immunological and stability properties of asparaginase by conjugation to linear and branched monomethoxy polyethylene glycol (mPEG). Asparaginase from Erwinia carotovora1 was modified with mPEG 5000 Da. Veronese (1996) teaches that asparagine modified with mPEG and mPEG2 resulted in an increased enzymatic activity (Table 1, page 203), showed increased stability (page 203), and reduced antibody recognition of the enzyme (Table 2) as compared to native asparaginase. Specifically, the linear mPEG modified asparaginase has 110% increased enzymatic activity, and the branched mPEG2 has 133 % enzymatic activity (Table 1). Thus, the modification of the asparaginase with mPEG results in at least 25 times more in vivo L-asparaginase activity compared to native asparaginase. Veronese (1996) concluded that asparagine modified with mPEG2 is superior. Thus, Veronese (1996) teaches that asparaginase modified with PEG has more in vivo enzymatic activity (L-asparaginase activity) as compared to the L-asparaginase not conjugated to PEG (native asparaginase). Similarly, Veronese 2008 teaches that PEGylation improves drug solubility, stability and retention time of the conjugates in blood and reduces proteolysis and renal excretion (Abstract). Veronese 2008 teaches chemistry of PEGylation using amino groups, and teaches that amino groups of lysine in drug molecules are preferred for conjugation with PEG (318). Further, Wada in the same field of endeavor compares the PEG modified E.coli asparaginase with native asparaginase and shows that the modified asparaginase is about 100 times more effective in reducing the tissue asparagine content than the native enzyme when administered i.p (p. 107 and Fig.7). 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the known L-asparaginase of amino acid sequence of SEQ ID NO:1 by conjugating to mPEG. A person of ordinary skill in the art at the time of the invention would have been motivated to PEGylate asparaginase from E.chrysanthemi, since the  asparaginase modified with PEG has more in vivo enzymatic activity (L-asparaginase activity) as compared to the L-asparaginase not conjugated to PEG. Further, a person of ordinary skill in the art would have been motivated to PEGylate asparaginase from E. chrysanthemi since asparaginase enzyme from Erwinia was known to exhibit lower toxicity, and used in the alternative therapy of acute lymphoblastic leukemia. Further, it would have been obvious to a person of ordinary skill in the art the PEG conjugate comprising four L-asparaginase monomers (homotetramer), since it was known that L-asparaginase exists as a tetramer of identical subunits, and the active enzyme is always a tetramer.
Further, the use of less than 5000 Dalton molecular weight polyethylene glycol (PEG) to conjugate therapeutic proteins, and the techniques for linking PEG to proteins was well known in the art prior to the invention. For example see Ulbrich, Abuchowski, the `600 patent, and Veronese 2008 in the same field of endeavor. The `600 patent discloses, typically, methoxypolyethylene glycol (mPEG) polymers are linear molecules of molecular weight in the range of 1,000 to 5,000. The `600 Patent teaches that higher molecular weight PEGs are not of high purity and are not normally useful in PEG and protein chemistry (col. 4:17-24). The `600 patent discloses branched or “multiarmed” mPEG polymer derivative used for protein modification with a high retention of protein activity (col.7:15-17). The `600 patent teaches that mPEG-disubstituted lysine, activated as succinimidyl ester reacts with amino groups in enzymes under mild aqueous conditions that are compatible with the stability of most enzymes (col.9:18-21). The `600 teaches that for comparison, enzymes modified with activated two-armed mPEG substituted lysine of the invention (col.29: 65-66) was compared with enzymes modified with activated, conventional, liner mPEG of molecular weight 5000 which was mPEG with a norleucine amino acid spacer arm activated as the succinimide (col. 30:28-31).  The `600 teaches the amount of PEG used for modification was calculated on the basis of available amino groups in the enzyme (col.30:44-46). The `600 patent teaches that mPEG modified E.caratimora asparaginase enzymatic activity is increased relative to the free enzyme. The activity of the PEG modified asparaginase is increased 100 % more for linear mPEG conjugate and to 133 % for the two-armed mPEG conjugate (col.32:22-26). 
Abuchowski teaches covalent attachment of polyethylene glycol of 1900 and 5000 Daltons to bovine serum albumin (BSA) protein, and the conjugates eliminate the immunogenicity of the protein (Abstract, 3579 right column). Abuchowski teaches that the single terminal hydroxyl group on mPEG is modified to amine group such that the activated PEG is useful for coupling to the amino acids of therapeutic proteins (page 3581). Both PEG-1900 and PEG-5000 are effective in rendering albumin essentially non-immunogenic (3581, left column).
Ulbrich teaches that PEG 2000 contains terminal hydroxyl groups, which can be transformed into NH2, COOH, or NCO groups. These reactive groups may serve as drug or drug model attachment-points (page 1131).  
Thus, conjugation of proteins (enzymes) to less than 5000 Da PEG was known in the art. Further, in view of the teachings in the prior art, it would have been obvious to a person skilled in the art to use PEG molecules of different molecular weight, specifically less than 5000 Da in the PEG and protein chemistry to identify the specific PEG molecule that provides improved pharmacokinetic properties of the protein. A person skilled in the art would have been motivated to use PEG of less than 5000 Da and avoid the common problems associated with higher molecular weight PEGs. Further, in view of the teachings in the prior art, it would have been obvious to a person skilled in the art to modify the Erwinia asparaginase (of amino acid sequence of SEQ ID NO: 1) with PEG of less than 5000 Da, because it was known that the enzyme activity of PEG modified drugs is increased relative to the native enzyme (unmodified or free enzyme). A person of ordinary skill in the art would have been capable of applying this known technique to a known product that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP 2143). Thus, a person of ordinary skill in the art would have been successful in modifying the Erwinia asparaginase enzyme (of amino acid sequence of SEQ ID NO: 1) with PEG of less than 5000 Da such that the modified enzyme has increased enzymatic activity and lower immunogenicity relative to unmodified enzyme.
Further, the limitation “wherein the PEG molecule are covalently linked to at least about 60 % of the accessible amino groups of said L-asparaginase monomer” of claim 1 would have been obvious to a person of ordinary skill in the art at the time of invention. Veronese (1996) discloses linking mPEG to the α- and ϵ- lysine amino groups of enzyme. The `600 patent discloses that 53 % of the available amino groups of enzyme were modified by coupling with linear monomethoxy-polyethylene glycol (mPEG) (col. 32:21-23). Abuchowski teaches that the PEG-albumin conjugates contain 80 to 90 % or more of the amino groups of albumin are linked with PEG (3581, left column). Further, the `211 in the same field of endeavor teaches that PEG is attached to a primary amine of uricase (page 12). The `211 teaches that uricase cloned from C.utilitis has about 32 lysines (all the possible points at which uricase can be attached to PEG via a biocompatible linking groups) that may be PEGylated by this procedure (paragraph bridging pages 12 and 13). Further, the `211 teaches uricase covalently bonded to PEG via biocompatible linking groups using methods known in the art. The `211 teaches that the biocompatible linking group includes a succinimide group (page 11), which is same as the linker listed in the `311 patent specification. The `211 teaches that about 15 % to about 95 % of the primary amino groups in uricase are modified with PEG (page 13). The `211 teaches that hypersensitivity to uricase and the short circulating half-life of uricases can be overcome by the covalent attachment of polyethylene glycol (PEG). 
Thus, in view of above teachings in the prior art it would have been obvious to a person of ordinary skill in the art at the time of the invention similarly modify about 60 % to about 100 % of the accessible amino groups of L-asparaginase by linking to PEG of less than 5000 Da. Further, a person of ordinary skill in the art at the time of the invention would have been motivated to determine the number of PEG molecules linked to the asparaginase based on available accessible amino groups. Thus, in view of teachings in the `211, the `600 and Abuchowski, it would have been obvious to covalently link all the accessible amino groups of the asparaginase enzyme of SEQ ID NO: 1 to conjugate to PEG, and the resulting conjugate would have 25 times or more increased enzymatic activity. One of ordinary skill in the art would have been capable of applying this known PEGylation methods to PEGylate the L-asparaginase enzyme of SEQ ID NO: 1 that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Therefore, it would have been obvious to arrive at the claimed invention as a whole, a conjugate of L-asparaginase from E.chrysanthemi and polyethylene glycol. 
The dependent claims are obvious for the following reasons. The L-asparaginase taught by the `616, Minton and Kotzia comprises the amino acid sequence as in the present claims 2, 3, and 20. The `600 patent teaches that the L-asparaginase-PEG conjugate has more than 100 % increased in vitro/in vivo L-asparaginase activity as compared to the enzyme not conjugated to PEG (refers to the present claims 8, 9, 12, 21-25). Further, in view of the prior art teachings it would have been obvious to a person of ordinary skill in the art at the time of the invention that PEG conjugated asparaginase enzyme would have more than 30 times or 50 times increased activity as compared to the unmodified enzyme. Regarding claim 6, the `211 teaches uricase covalently bonded to PEG via biocompatible linking groups using methods known in the art. The `211 teaches that the biocompatible linking group includes a succinimide group (page 11), which reads on the -[NH-CO-(CH2)x-CO-NH-PEG]n in which “n” is at least 40 % of accessible amino groups. Thus, it would have been obvious to use the succinimide linker taught in the `211 to covalently link asparaginase monomer with PEG. Further, the use of PEG of molecular weight between about 500 Da and about 4500 Da (claim 13), or between about 500 Da and about 3500 Da (claim 26), or between about 500 Da and about 2500 Da (claim 27) are obvious in view of Abuchowski and Ulbrich. Abuchowski teaches attachment of polyethylene glycol of 1900 Da to bovine serum albumin protein, and the Ulbrich teaches the use of PEG 2000 to modify drugs. Therefore, it would have been obvious to arrive at the claimed invention as a whole, a conjugate of L-asparaginase from E.chrysanthemi and polyethylene glycol of less than 5000 Da. Regarding claim 28 limitation that the asparaginase enzyme exists as a homotetramer, it would have been obvious to a person of ordinary skill in the art to PEGylate the four L-asparaginase monomers (homotetramer), since it was known that L-asparaginase exists as a tetramer of identical subunits, and the active enzyme is always a tetramer. Regarding claims 16-19, the `211 further teaches that all possible 32 lysines of uricase can be attached to PEG via a biocompatible linking group (pages 12-13). In view of the teachings in the `211, Abuchowski and the Veronese (1996), it would have been obvious to a person of ordinary skill in the art at the time of the invention to covalently link about 60 % to about 100 % of the accessible amino groups (lysines) of L-asparaginase to PEG. Further, a person of ordinary skill in the art at the time of the invention would have been motivated to determine the number of PEG molecules linked to the asparaginase based on available accessible amino groups. Therefore, it would have been obvious to arrive at the claimed invention as a whole, a conjugate of L-asparaginase from E.chrysanthemi and polyethylene glycol. 


2.	Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the `616 Minton and Kotzia, Veronese (1996), Veronese (2008), Wada, the `600 patent, Ulbrich, and Abuchowski, and WO `211 as applied to claims 1-3, 6-9, 12-14, 16-28 above, and further in view of Zalewska-Szeweczyk.

Claim 10 recites that the L-asparaginase does not cross-react with antibodies, which react with E.coli L-asparaginase. Claim 11 recites that the conjugate of claim 1 has reduced immunogenicity when administered to a human subject hypersensitive to E.coli asparaginase. 

The teachings of Veronese (1996), and the `600 patent, Ulbrich, Abuchowski, Veronese (2008), Minton and the WO 92/02616 are as discussed above. Zalewska-Szeweczyk teaches that, in case of allergic reactions to native E. coli L-asparaginase patients are usually switched to either PEGylated form of the enzyme or asparaginase derived from Erwinia chrysanthemi. Zalewska-Szeweczyk compared the cross-reactivity of antibodies developed against native E. coli asparaginase to other drug formulations. It was found that majority of tested sera were cross-reactive with PEG-asparaginase, but none with Erwinia enzyme. Accordingly, the L-asparaginase from Erwinia chrysanthemi taught by Minton, Kotzia and WO 92/02616 does not cross react with L-asparaginase from E.coli.  Further, in view of the teachings in Zalewska-Szeweczyk it would have been obvious that the PEG-asparaginase (from E.chrysanthemi) conjugate has reduced immunogenicity when administered to a human subject hypersensitive to E.coli asparaginase. 

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Applicants (p.6) argue that one of skilled in the art would have no reasonable expectation of success in practicing the amended claim invention. Applicants arguments based on “L-asparaginase monomer from Erwinia chrysanthemi having at least 95 % sequence identity to the amino acid sequence of SEQ ID NO:1” are not persuasive since L-asparaginase from Erwinia chrysanthemi of amino acid sequence of SEQ ID NO: 1 (or 100 % sequence identity) was known in the prior art at the time of the invention. The prior art references WO 92/02616, Minton and Kotzia disclose the L-asparaginase from Erwinia chrysanthemi and the amino acid sequence is 100 % identical to the SEQ ID NO: 1 of the present claims.
In response to applicant's (p.6-10) arguments against the Kotzia reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the obviousness rejection Kotzia was cited only to show that the amino acid sequence of a known L-ASNase from E.chrysanthemi NCPPB 1066, which is 100 % identical to the claimed amino acid sequence of SEQ ID NO: 1. 
Applicants (p.8) referring to the Kotzia at page 658, first column (Introduction section of the reference) and assert that Kotzia reference is teaching away from the use of previous known methods of PEGylated asparaginase treatment. The disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123. 
Kotzia (p.658, first column) discussed the side effects and/or evidence of toxicity in patients while in treatment involving the use of L-ASNases. However, Kotzia further refers to Moola 1994 and states that the L-ASNases from E.coli and Er. Chrysanthemi provide an important alternative therapy to patients who become hypersensitive to one of the enzymes (p.658). Thus, it was known in the prior art that the alternative use of L-ASNases from E.coli and Erwinia to overcome the hypersensitivity. Further, Kotzia reference characterizes the new L-ASNase from Er.chrysanthemi 3937 and states that the new enzyme may have improved specificity (see paragraph bridging pages 667-668). However, Kotzia has not shown comparison of the activity of the new L-ASNase with any of the known asparaginases or PEGylated asparaginase. Thus, Kotzia is neither teaching away from other asparaginases nor the PEGylated L-ASNases. As shown above, in the obviousness rejection Kotzia was cited only to show that the amino acid sequence of E. chrysanthemi of SEQ ID NO: 1 as in the present claim was known in the prior art.
Further, MPEP 2145.X.D.1. referring to In re Gurley, states that a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In this case, Kotzia teaches a new L-ASNase from E. chrysanthemi strain 3937 and compares the amino acid sequence with a known E.chrysanthemi NCPPB 1066. Applicants did not provide any evidence that the claimed L-ASNase of SEQ ID NO: 1 is distinct from the L-asparaginase derived from E.chrysanthemi NCPPB 1066 discussed in the Kotzia reference. 
Applicants (p.9) arguments that “strain 3937 has low sequence homology to NCPPB 1066” are not sufficient to overcome the obviousness rejection because Kotzia taught that the claimed L-ASNase of SEQ ID NO: 1 (of strain NCPPB 1066) was known in the art and characterizes a new L-ASNase. The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. See MPEP 2143.01.I. While the Kotzia reference compares the amino acid sequences of several known asparaginase enzymes from Erwinia with the new asparaginase, the reference does not compare the enzymatic activity of the enzymes or discourages from modifications (PEGylating) to the known  asparaginases. The combined teachings of prior art teaches PEGylating the asparaginase enzyme and provided motivation to combine the references to arrive at the claimed invention.
Applicant’s (pp.10-11) arguments that the other references cited in the rejection do not remedy defects found in Kotzia are not persuasive since Kotzia reference nowhere discouraged from PEGylating L-ASNase of E.chrysanthemi 1066 or compared the PEGylated Erwinia asparaginases. 
Further applicants (pp.11-12) arguments against WO 92/92616,  Minton, the `600 patent and the Veronese references individually are not persuasive since the rejection was based on the combined teachings of these references. Specifically, in the rejection WO 92/92616,  Minton and Kotzia were cited only to show that the L-ASNase from E.chrysanthemi of SEQ ID NO: 1 was known in the prior art; and the Veronese references were cited to show PEGylation of Erwinia asparaginase enzymes increases the activity and shelf-life of the enzyme; and further Ulbrich, Abuchowski, and the `600 patent were cited to show that the techniques for linking low molecular weight PEG to proteins was known in the art prior to the invention. 
Applicants (p.11) argue that Abuchowski and Ulbrich teach the use of pegylation for unrelated proteins. In the obviousness rejection Abuchowski and Ulbrich were cited to show that methods of PEGylation of proteins was known at the time of invention, therefore the teachings in these references are pertinent to the claimed invention. Especially, Abuchowski teaches that the single terminal hydroxyl group on mPEG 1900 is modified to amine group such that the activated PEG is useful for coupling to the amino acids of therapeutic proteins (page 3581), and Ulbrich teaches that PEG 2000 contains terminal hydroxyl groups, which can be transformed into NH2, COOH, or NCO groups, which may serve as drug attachment-points (page 1131). Thus, in view of teachings in Abuchowski and Ulbrich, a person skilled in the art would have been capable of applying the known methods of  PEGylation using less than 5000 Da PEG since it was known that PEGylation increases the enzymatic activity of the attached enzyme. 
Applicant’s (pp.11-12) arguments that the `600 patent suggests that pegylation of different proteins results in different properties are not persuasive since the `600 Patent specifically discloses that increased enzymatic activity of asparaginase modified with linear and two-armed mPEG as compared to the non-modified enzyme. Thus, the `600 Patent provides motivation to a person skilled in the art that PEGylation of asparaginase increases enzymatic activity. 
The obviousness rejection of claims 10 and 11 are maintained for the reasons of record since Applicants have not provided any additional arguments. 


					Conclusion
Claims 1-3, 6-13, and 16-28 are rejected. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,920,311 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450

Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Sharon Turner/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991




    
        
            
        
            
        
            
        
            
    

    
        1 L-asparaginase derived from E.carotovora is 77 % sequence identity to E.chrysanthemi (`311 patent at col. 8 Table 1).